[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, Dion T. Bordeaux and Healey Car  Truck Leasing, Inc. (Healey), have provided evidence that the vehicle operated by Bordeaux and owned by Healey was stopped when it was struck from behind and driven into the vehicle in which the plaintiff was riding. The plaintiff has not provided any evidence in opposition; Haesche v. Kissner, 229 Conn. 213, 217, 640 A.2d (1994); therefore, the defendants' motion for summary judgment (#117) is granted.
JOHN J. P. RYAN, J.